DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 28 February 2022, have been entered and fully considered. Applicant argues that Peters (incorporated by reference by Larsen) discloses a control housing that does not comprise the filtering components of the system described therein. In Peters, Applicant argues, the filtration system and the re-absorption system are mounted to the housing, leaving the filtering components exposed. Applicants misinterpret the meaning of “comprising” in claim interpretation. “Comprising” is an open-ended term of art in a claim that indicates that the claimed elements are essential, but other elements may be added within the scope of the claims. See Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261 (Fed. Cir. 1986). Because the housing disclosed by Peters has the filtration elements as part of the housing, the Peters housing unquestionably “comprises” the filtration and reabsorption system. Applicant appears to want to claim that the filtration and reabsorption systems are contained within a closed housing, but those limitations are not part of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 52, 58, 63, 67, 68are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2014/0339161 to Leonard et al in view of US 10,293,094 to Larsen et al.
In the specification and figures, Leonard discloses the apparatus substantially as claimed by Applicant. With regard to claim 52, Leonard discloses a blood filtration system with an arterial connection 603, a filtration system 617 with a feed  side at 606, filtrate side 614, and a ceramic filter 605 therebetween, a re-absorption system 619 with 
    PNG
    media_image1.png
    391
    548
    media_image1.png
    Greyscale
a feed side at 618, a filtrate side at 612, with a ceramic filter 607 therebetween, wherein the filtrate side 614 of filter 617 is in fluid communication with the feed side 618 of reabsorption system 619, and a venous connection 610 (see FIG 7, ¶0048-0049, 0076). Leonard does not mention a housing. 
    PNG
    media_image2.png
    340
    810
    media_image2.png
    Greyscale
Larsen discloses a filtration apparatus with a reabsorption circuit (see below) and incorporates US 2010/0121246 to Peters et al by reference in its entirety (see Larsen column 6, lines 32-35). Peters discloses a hemofiltration apparatus with a housing 10 that holds the filtration system (see Peters FIG 1). It would have been obvious to a person having ordinary skill in the art at the time of filing to use a housing as disclosed by Larsen/Peters to house the filtration system disclosed by Leonard, since Larsen/Peters discloses that such housings were known in the art. 
With regard to claim 53, Leonard discloses a pump 616 between the filtration system 617 and reabsorption system 619.
With regard to claims 63 and 64, Leonard does not disclose the materials as claimed by Applicant. However, Larsen discloses that the membrane may comprise a, aluminum oxide or a titanium oxide (see column 15, lines 55-60). With regard to the fracture toughness, it is within the skill of a worker in the art to select a material that suits the application for which it is desired. See MPEP § 2144.07.
With regard to claims 67, 68, Leonard discloses the steps of flowing blood through a blood filter 617, feeding the filtrate to a reabsorption system 619, and filtering a portion of the filtrate in the reabsorption system into the blood flow circuit to reclaim water from the filtrate, using a pump (see FIG 7 and accompanying text). 

Claims 54-57, 65-66, 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0339161 to Leonard et al in view of US 2004/0019312 to Childers et al
In the specification and figures, Leonard discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 54-57, 65-66, and 69-70, Leonard does not disclose a power cable, valves and sensors to control the fluid flow and dialysis operations. Childers discloses an extracorporeal dialysis apparatus and method with a system that comprises valves to direct fluid flow and sensors to detect and communicate efficiency parameters to a controller (see ¶0124, 0125, 132, 0140, 0182). Childers discloses that such elements are well-known in the art of dialysis in order to control fluid flow and maximize efficiency. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to add power cables, valves, and sensors as disclosed by Childers to the apparatus and method disclosed by Leonard in order to control fluid flow and maximize efficiency, as taught by Childers. 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0339161 to Leonard et al in view of US 2015/0258268 to Collier et al.
In the specification and figures, Leonard discloses the apparatus substantially as claimed by Applicant (see rejections above). 
With regard to claim 59, Leonard fails to disclose that the apparatus is implantable. However, Collier discloses a dialysis system that may comprise a large console or be resized to be wearable or implantable (see ¶0043). As such, it would .

Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0339161 to Leonard et al in view of US 5,744,042 to Stange et al.
In the specification and figures, Leonard discloses the apparatus substantially as claimed by Applicant (see rejections above) with the exception of the filter pore sizes. With regard to claims 60-62, Stange discloses an extracorporeal dialysis circuit with different filtration efficiencies based on what the operator wants to filter from the fluid passing through the circuit (see column 10, lines 33-67. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is within the skill of a worker in the art at the time of filing to select a desired pore size to generate a desired result.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9 March 2022